Citation Nr: 9933756	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to an evaluation higher than 10 percent 
disabling for hemorrhoids for the period from October 24, 
1993 to June 30, 1996; and to an increased (compensable) 
evaluation from July 1, 1996.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from August 1960 to July 
1964 and from March 1976 to March 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the veteran's claims 
for service connection for hypertension, chronic sinusitis 
and left carpal tunnel syndrome, as well as his claim for a 
compensable evaluation for his service-connected hemorrhoid 
disability.  The RO in a subsequent rating decision dated 
July 1998, evaluated the veteran's service-connected 
hemorrhoids as 10 percent disabling from October 24, 1993, 
and as noncompensable from July 1, 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal concerning 
an increased rating for hemorrhoids.

2.  The veteran's service-connected hemorrhoids are currently 
manifested by subjective complaints of recurrent anal 
itching, discomfort, and pain, and are productive of no more 
than moderate disability.

3.  The veteran's service-connected hemorrhoids from October 
24, 1993 to June 30, 1996, were manifested by preoperative 
symptoms of recurrent episodes of anal pain and bleeding and 
no postoperative subjective complaints or objective findings. 

4.  Chronic sinusitis was not incurred in service

5.  There is no objective medical evidence of record which 
links the appellant's current chronic sinusitis to his period 
of service.

6.  Left carpal tunnel syndrome was not incurred in service.  

7.  There is no objective medical evidence of record which 
links the appellant's current left carpal tunnel syndrome to 
his period of service. 

8.  There is medical evidence that the veteran currently has 
hypertension.

9.  There is medical evidence that the veteran had high blood 
pressure readings in service and at time of his discharge 
from service.

10.  There is medical evidence of continuity of 
symptomatology of high blood pressure readings, from service 
discharge to time of first formal diagnosis of hypertension 
in December 1988.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
hemorrhoids for the period of time from July 1, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1999).

2.  The criteria for a disability evaluation greater than 10 
percent, for hemorrhoids for the period of time from October 
24, 1993 to June 30, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1999).

3.  The appellant's claims for service connection for chronic 
sinusitis, and left carpal tunnel syndrome are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for hemorrhoids

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (SCHEDULE), codified in 
C.F.R. Part 4 (1999).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

Based on diagnosis of external hemorrhoids at discharge from 
service, a June 1985 rating decision granted service 
connection for hemorrhoids, and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this diagnostic code, a 20 percent rating is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  A 10 percent rating is warranted 
for irreducible, large or thrombotic hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
Noncompensable ratings are assigned for mild or moderate 
hemorrhoids. 38 C.F.R. § 4.114, Code 7336 (1999).

VA medical records show that the veteran presented in October 
1993 with complaint of pain and rectal bleeding.  He was 
referred to the surgery clinic; the diagnosis was external 
hemorrhoids.  He was seen for follow-up in the surgery clinic 
in November 1993; the assessment was resolved thrombosed 
hemorrhoids and he was discharged from the clinic.  Again, in 
September 1994, he presented with complaint of "burning 
hemorrhoids" of three days duration; the assessment was 
external hemorrhoids with no thrombosis, hemorrhage or 
erythema.  

VA hospital summary report dated April 1995, indicates that 
the veteran was admitted with complaint of acute rectal 
bleeding of about two days duration.  He gave a history of 
intermittent bleeding in stool.  Colonoscopy revealed 
moderate severe internal/external hemorrhoid.  

The veteran was seen in the VA surgical clinic in April 1996 
with complaint of tender bleeding hemorrhoids.  Surgery was 
discussed and scheduled.  VA hospital summary report dated 
May 1996, indicates that the veteran was admitted for 
hemorrhoidectomy and that the surgery was performed without 
complication.  Follow-up note in the surgical clinic, dated 
June 1996, indicates that the veteran had no subjective 
complaints; specifically, he had normal bowel movements and 
denied constipation, blood in stool, or pain.  The assessment 
on physical examination was "healed hemorrhoids".  

On VA examination of hemorrhoids in September 1997, the 
veteran was noted to have no current problems.  On VA 
examination in September 1998, the veteran was noted to be 
post hemorrhoidectomy times two.  He related that he had 
experienced an episode of bulging, itching and soreness about 
one month earlier of approximately 3 to 4 weeks duration.  He 
denied current symptoms.  Physical examination revealed two 
moderate sized circumferential external hemorrhoids which 
were noncompensating.

By rating decision dated July 1998, the RO assigned a 10 
percent rating effective from October 24, 1993, and a 
noncompensable rating from July1, 1996. 

The veteran testified at a personal hearing in June 1999, 
before the undersigned member of the Board  as to the 
severity of his serviceconnected hemorrhoid disability.  He 
stated, in essence, that he had continued to have problems 
since his last hemorrhoidectomy in 1996.  He had to take a 
stool softener daily and control his diet to prevent 
recurrence and manage current hemorrhoids.  Although the 
hemorrhoids were not flared-up when he was last examined by 
VA, when they did flare-up they were very disabling.  He was 
unable to continue to work as a physical education teacher 
due to his hemorrhoids.  He was also unable to complete his 
second Master's degree because of his hemorrhoids.  

Legal analysis

As noted above, the medical evidence does show recurrent 
bleeding and complaints of painful external and internal 
hemorrhoids from October 24, 1993 until the veteran underwent 
hemorrhoidectomy in May 1996.  Subsequent VA outpatient 
treatment records show healed hemorrhoids with no subjective 
complaints in June 1996.  The veteran also had no subjective 
complaints in September 1997.  On VA examination of September 
1998, the veteran related one recent episode of bulging, 
itching and soreness.  Although physical findings included 
two external hemorrhoids there was no clinical evidence noted 
of frequent recurrence, large irreducible or thrombotic 
hemorrhoids or persistent bleeding with secondary anemia or 
fissures.  

Based on the evidence of record the Board finds that the 
veteran is entitled to no more than a 10 percent rating from 
October 24, 1993, and a noncompensable rating from July 1, 
1996.  While there is evidence of recurrent episodes of 
bleeding and painful hemorrhoids from October 1993 to the 
veteran's surgery in May 1996; there is no evidence of 
persistent bleeding with secondary anemia or with fissures.  
Thus, a higher 20 percent rating is not warranted for the 
period from October 24, 1993 to July 1, 1996.

Furthermore, the Board finds that the evidence does not 
warrant a compensable evaluation for hemorrhoids from July 1, 
1996.  The Board notes that although the 1998 examination did 
find physical evidence of hemorrhoids, the noncompensable 
evaluation contemplates mild or moderate hemorrhoids.  There 
was no objective finding or subjective complaint evidencing 
irreducible, large or thrombotic hemorrhoids, or frequent 
recurrences.  The veteran himself testified that his current 
problems are fairly well controlled by diet and medication 
with infrequent flareups.  

Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for hemorrhoids, rated as 10 percent disabling from 
October 23, 1993, and as noncompensable from July 1, 1996.

II.  Service connection for chronic sinusitis and left carpal 
tunnel syndrome

Under 38 U.S.C.A. §§ 1110, 1131 (1991), compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the veteran's claims for entitlement to service 
connection for chronic sinusitis and left carpal tunnel 
syndrome.

A review of the service medical records revealed no evidence 
of carpal tunnel syndrome or evidence of any left wrist or 
hand injury during service.  Review of the service medical 
records also revealed no evidence of chronic sinusitis during 
service although the veteran was seen several times through 
the years for a sore throat and/or acute sinus congestion.  
At discharge, there was no indication of any chronic sinus 
problem.  

VA medical records show that the veteran was seen in December 
1985 for complaint of sinus congestion; he gave a history of 
sinusitis and the assessment was sinusitis.  

A February 1986 report of examination of the ear, nose and 
throat (ENT) showed that the veteran presented with a history 
of "sinus trouble"; however, physical examination was 
normal except for a moderate hyperemia of the turbinates.  
The final assessment was that the veteran had a bilateral 
vasomotor rhinitis but no other abnormalities.

Review of VA medical records dated 1991 through 1996, show 
complaint of a history of infected sinuses with bleeding in 
February 1995; however, x-rays showed normal sinuses but with 
soft tissue mass in right maxillary sinus.  VA treatment 
records also show treatment of acute sinusitis in June 1995, 
sinusitis in September 1995,  and allergic sinusitis in 
February 1996.  

A billing statement from a private medical provider dated in 
January 1997 indicated treatment for chronic ethmoidal 
sinusitis and chronic maxillary sinusitis.

On VA orthopedic examination of September 1997, the veteran 
gave a history of a left wrist injury in service and of being 
diagnosed with left carpal tunnel syndrome three years 
earlier.  He also noted he had been provided a left wrist 
splint by the VA one year earlier with some relief.  Physical 
examination of both wrists was within normal limits.  The 
diagnostic impression was left carpal tunnel syndrome.

On VA neurological examination of September 1997, the veteran 
was found to have no significant neurologic abnormalities.  
The diagnostic impression was history of carpal tunnel 
syndrome, with only minimal symptoms and no disability.

The veteran testified at the personal hearing in July 1999, 
that he had sinus problems during service which had continued 
to the present; he believed these recurring problems were 
related to his current diagnosed chronic sinusitis.  The 
veteran further testified that he was currently diagnosed to 
have bilateral carpal tunnel syndrome, worse on the left, for 
which he had been prescribed soft wrist braces by the VA.  He 
attributed the left carpal tunnel syndrome to an injury to 
the left hand in service.  

Legal analysis

As to the veteran's claim for chronic sinusitis, the Board 
finds that he has failed to satisfy the third Caluza 
requirement of a well-grounded claim.  That is, although he 
has presented evidence of current diagnosis of chronic 
sinusitis and there is some evidence of sinus trouble in 
service, he has failed to submit any competent medical 
evidence of a link between his current diagnosis of chronic 
sinusitis and his period of service.  

As to the veteran's claim for left carpal tunnel syndrome, 
the Board initially notes that the RO previously denied a 
claim for service connection for residuals of a left hand 
injury in November 1985.  That prior rating decision became 
final when the veteran failed to timely appeal.  Thus, the 
issue currently before the Board is entitlement to service 
connection for carpal tunnel syndrome of the left wrist.  
With regard to that issue, the Board finds that the veteran 
has failed to present a wellgrounded claim.  Specifically, 
the Board finds that the veteran has failed to present 
sufficient evidence to satisfy either the first or third 
requirement of Caluza.  Although the recent VA examination 
diagnosed left carpal tunnel syndrome by history, the final 
assessment was that there was no current disability.  
Furthermore, there is no competent medical evidence of a link 
between any recently diagnosed carpal tunnel syndrome and the 
veteran's prior service.

The Board is cognizant of the appellant's contentions; 
however, as he is not a medical expert, he is not competent 
to express an authoritative opinion regarding the onset of 
either his chronic sinusitis or left carpal tunnel syndrome.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Furthermore, there is no duty to assist further in the 
development of these claims, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Where a claimant refers to a specific source 
of evidence that could make his claim plausible, VA has a 
duty to inform him of the necessity to submit that evidence 
to complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, 38 
U.S.C.A. § 5103(a) (West 1991), in this case, because nothing 
in the record suggests the existence of evidence that might 
establish a well- grounded claim for service connection for 
either chronic sinusitis or left carpal tunnel syndrome.

III.  Service connection for hypertension

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, the veteran testified at the June 1999 
personal hearing that he was treated for high blood pressure 
in service in 1984 prior to his retirement, that he had 
consistently elevated blood pressure readings thereafter, and 
was diagnosed and treated with medication for hypertension in 
December 1988.  

Review of the service medical records shows that on service 
examination in December 1977, the veteran's blood pressure 
was recorded as 126/86; on examination in April 1983 it was 
118/68; and on examination in December 1982 it was 118/86.  
The veteran was seen in January 1985 for complaint of acute 
chest pain and his blood pressure was recorded as 130/106 and 
128/84.  An electrocardiogram study was within normal limits.  
Thereafter the veteran was seen on January 21st, 25th, 29th, 
and 30th of 1985, for blood pressure checks.  On January 21, 
the blood pressure reading was 140/80; on Janaury 23, it was 
124/80; on January 25, it was 122/80; on January 29, it was 
130/84; and on January 30, it was 118/78.  On February 1, 
1985, it was recorded to be 118/90 and on March 12, 1985, to 
be 112/78.  At the veteran's service discharge examination in 
February 1985, his blood pressure was 130/82.  

On VA examination in June 1985, the veteran's blood pressure 
was recorded as 132/88, 134/90, and 136/94.  It was also 
noted that three months earlier he had an episode of chest 
pain and had been told he had elevated blood pressure but 
three weeks later it was back to normal.  The veteran was 
diagnosed to have elevated blood pressure.

VA outpatient treatment records dated in 1985 show elevated 
blood pressure readings in August 1985 of 140/80 and 136/90; 
in July 1986, of 130/104, and in September 1986 of 120/80.  
VA medical records dated in 1988, show recorded blood 
pressure readings in January 1988 of 130/86; in September of 
120/80; and in December 1988 of 138/100.  These records 
indicate that the occasion that the veteran was actually 
diagnosed to have hypertension was in December 1988.  VA 
medical records dated from 1991 to 1995 show that the 
veteran's blood pressure readings have continued to vary from 
high normal to abnormally high; he has a current diagnosis of 
hypertension.  

Thus, the Board concludes that the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
hypertension.


ORDER

An increased evaluation in excess of 10 percent from October 
24, 1993, and a compensable evaluation from July 1, 1996, for 
hemorrhoids is denied.
Service connection for chronic sinusitis and left carpal 
tunnel syndrome is denied.
The claim of entitlement to service connection for 
hypertension is well grounded; to this extent only, the claim 
is granted.


REMAND

Because the claim of entitlement to service connection for 
hypertension is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As discussed in the body of the decision above, there is 
medical evidence that the veteran has had persistently 
elevated blood pressure readings since January 1985 when he 
was still in service until December 1988, when he was 
actually diagnosed to have hypertension.  During this time 
period, he was diagnosed to have elevated blood pressure but 
the medical records provide no opinion or clinical evidence 
as to causation or etiology of the veteran's noted elevated 
blood pressure in service.  In light of the fact that there 
is some evidence of a relationship between the veteran's in-
service elevated blood pressure, and his currently diagnosed 
hypertension, the Board finds that further development would 
be helpful before appellate review of this issue on the 
merits.

Thus, the case is REMANDED to the RO for the following 
actions:

1. The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his high blood pressure or 
hypertension that has not already been 
made part of the record and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  Any additional evidence 
obtained should be associated with the 
claims folder.

2.  The veteran should be scheduled for a 
VA examination to evaluate the veteran's 
current diagnosis of hypertension.  The 
examiner should carefully review the 
claims folder.  All indicated tests 
should be conducted.  If the veteran is 
diagnosed to have hypertension, then the 
examiner is requested to provide an 
opinion as to the relationship between 
the high blood pressure noted in service, 
the persistently elevated blood pressure 
readings since service discharge, and the 
veteran's current diagnosis of 
hypertension.  If these matters cannot be 
medically determined without resort to 
mere conjecture or speculation, this 
should be commented upon by the examiner.

3. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

Thereafter, the originating agency shall determine whether 
the appellant's claim may now be allowed.  If the claim is 
not allowed, provide the appellant and his representative, if 
applicable, with an appropriate supplemental statement of the 
case indicating that he has a reasonable time to respond, and 
return the case to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND is to develop evidence and afford due process. 
The Board intimates no opinion as to the final outcome 
warranted as to the issues addressed in this REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


